Citation Nr: 0211265	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  02-01 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to restoration of a 40 percent disability 
evaluation for mechanical low back pain with a herniated disc 
at L3-L4, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from November 1979 to 
April 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which reduced the disability rating for 
the appellant's service-connected low back disability from 40 
to 20 percent disabling, effective from August 1, 2001.  

On April 23, 2002, a hearing was held in Nashville, 
Tennessee, before Bettina S. Callaway, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b), (c) (West 1991 & Supp. 2002).  A transcript of 
that hearing has been associated with the record on appeal.

The appellant's claims of entitlement to an increased 
evaluation for his low back disability and entitlement to 
service connection for a left ankle disability, claimed as 
secondary to his service-connected right ankle disability, 
both raised at the April 2002 hearing, are referred to the RO 
for appropriate development.  With regard to his increased 
rating claim, the Board notes that, at the 2002 hearing, the 
appellant indicated that he preferred to have an examination 
at the Nashville, Tennessee, VA Medical Center (VAMC) rather 
than the more proximate Memphis, Tennessee, VAMC.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's low back disability was rated as 40 
percent disabling continuously from May 19, 1998, to July 31, 
2001.

3.  An October 1998 VA spine examination showed that the 
appellant's low back disability was manifested by nearly 
constant low back pain, which occasionally radiated into his 
right lower extremity, with flare-ups triggered by movement.

4.  In a February 1999 rating decision, a 40 percent 
disability evaluation was assigned for the appellant's 
service-connected low back disability, effective from May 19, 
1998.

5.  An November 2000 rating decision proposed reducing the 40 
percent disability rating for the appellant's low back 
disability to 20 percent; the appellant was properly advised 
of this proposed reduction in a November 29, 2000 letter.

6.  A May 2001 rating decision reduced the disability rating 
for mechanical low back pain with a herniated disc at L3-L4 
to 20 percent, effective from August 1, 2001.

7.  At VA spine examinations in October 2000 and April 2001, 
the appellant's low back disability was manifested by 
constant pain, which occasionally radiated into his buttocks 
or lower extremities, with flare-ups triggered by movement.

8.  VA examinations in October 2000 and April 2001 did not 
show material improvement in the appellant's low back 
disability.


CONCLUSION OF LAW

Restoration of a disability rating for service-connected low 
back disability to 40 percent from the date of reduction, 
July 31, 2001, is warranted.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.13, 4.40, 4.55, 4.59,  4.71a, Diagnostic Code 
5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At an October 1998 VA spine examination, the appellant 
complained of flare-ups of his back disability and nearly 
constant pain.  He complained of pain, weakness, stiffness, 
fatigue, and lack of endurance.  The pain was described as 
pressure and pain going down his right lower extremity and 
across the back.  He reported an increasing need for pain 
medication and had missed days from school due to pain.  His 
pain was constant but increased during the day.  Pain was 
aggravated by any movement, lifting, sneezing, coughing, 
walking, or bending.  Alleviating factors were medication, 
sleep, and avoiding movement.  With flares of back pain, he 
reported being immobilized.

He was able to flex his spine forward to 15 degrees, extend 
it backward to zero degrees, flex it laterally to the right 
40 degrees, flex it laterally to the left 20 degrees, and 
rotate zero degrees.  Painful motion, spasm, and weakness 
occurred with range of motion.  His posture was within normal 
limits.  The musculature of the back revealed that the 
muscles were tight and spasm, feeling as though "he had been 
shot."  Neurological abnormalities were numbness and 
tingling of the right lower extremity.  Computed tomography 
of the lumber spine in September 1998 revealed large far 
lateral herniated disc on the right side at L3-L4 compressing 
the right L3 nerve root.  There was a mild bulging disc 
present at L4-L5.  There was no evidence of spinal stenosis.

The examiner diagnosed back strain by history with resultant 
large far lateral herniated disc at L3-L4, right, causing 
daily constant pain, crepitation, pain with movement, limited 
range of motion, muscle spasms, no exercise tolerance, 
numbness and tingling of the right lower extremity, and 
interference with activities of daily living.

At an October 2000 VA spine examination, the appellant 
reported that the time between flare-ups of his back pain was 
purely activity-related.  He stated he was able to stay 
comfortable if he avoided any sort of lifting or bending.  If 
he engaged in those activities, he became symptomatic again.  
Pain was relieved by rest.  Any Valsalva maneuver, such as 
coughing, sneezing, or straining at stool, also caused pain.  
Forward bending in a slumped position actually made him feel 
slightly better, but bending backwards was painful.  He 
stated that pain was mostly in his lower back and would 
occasionally radiate around through his inguinal region and 
down the lateral aspect of his thigh.  It never went below 
his knee.  He did not have any numbness or weakness 
associated with this.  He had normal bladder and bowel 
habits.  He took ibuprofen, Flexeril, and occasionally a 
Medrol dose pack.  He was employed as a marketing 
representative.  Prolonged standing or sitting, without 
alternating between the standing and sitting, worsened his 
symptoms.

The appellant ambulated with a slight right antalgic gait.  
He guarded against any sort of movement involving bending of 
his low back.  He extended his back to 10 degrees but was 
apprehensive to attempt extending it further.  He was able to 
bend laterally to 30 degrees bilaterally with pain at the end 
of the motion.  He was able to rotate to 45 degrees 
bilaterally before the onset of pain.  He was slightly tender 
in his lower lumbar paraspinous region.  He had normal 
sensation throughout his lower extremities.  There was a 
minimal 1+ but symmetrical deep tendon reflexes, both 
Achilles and patellar tendons.  Straight leg raising produced 
pain in the back only.  X-ray examination of the appellant's 
spine was unremarkable.  He had normal disk space height, and 
there was no facet hypertrophy or any other sort of 
degenerative abnormality noted.

The examiner was unable to locate the record of a magnetic 
resonance imaging scan that the appellant reported undergoing 
in 1998.  The examiner diagnosed mechanical low back pain 
without any radicular or myopathic findings.

In a December 2000 statement, the appellant disputed the 
report of the October 2000 examination.  He asserted that his 
rotation and lateral bending were limited more severely than 
depicted in the examination report.

At an April 2001 VA examination, the examiner noted that the 
appellant's pain radiated down his leg, but it is unclear 
from the examination report which leg, left or right, was 
involved.  He also had continuous pain into his right 
buttock.  He stated that he had pain at night.  His 
medications, including methocarbamol, ibuprofen, and Tylenol, 
did not relieve his pain.  He did no physical therapy for his 
lower back.  He was only able to stand for approximately 20 
minutes before sitting down for relief.  He was able to flex 
forward to 20 degrees, extend to 10 degrees, flex laterally 
to 20 degrees bilaterally, and rotate 20 degrees bilaterally.  
He had normal sensation throughout his lower extremities to 
light touch.  X-ray examination of the lumber spine was 
normal.  The examiner did not find any focal or physical 
findings that correlated with any sort of disc at certain 
level compressing the nerve root.  The examiner diagnosed 
mechanical low back pain.

At the April 2002 hearing, the appellant primarily argued 
that the VA examinations in October 2000 and April 2001 were 
inadequate because diagnostic examination of his 
intervertebral discs had not been included.  He requested an 
examination at a different VA facility.  He complained of 
back pain that radiated down his left leg to the top of his 
calf and into his right buttock.  He was unable to walk or 
drive for long distances.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on this claim.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time of the rating reduction.  In a January 2002 
Supplemental Statement of the Case (SSOC), the RO informed 
the appellant of the type of evidence needed to substantiate 
his claim, specifically the evidence required for a higher 
disability rating for a low back disability.  Although VA did 
not notify the appellant about which evidence, if any, will 
be obtained by him and which evidence, if any, will be 
retrieved by the Secretary, the appellant has indicated 
repeatedly that he has no additional evidence to submit.  
Because the appellant has not identified any additional 
evidence that might be relevant, the fact that VA has not 
explained whether VA or the appellant will obtain particular 
records is not prejudicial to the appellant.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussion in the SSOC informed the appellant of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  

As for VA's duty to assist a veteran, the appellant has not 
identified any treatment records regarding his low back 
disability.  He has denied having been treated.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  As for VA's duty to obtain any medical 
examinations, that was fulfilled by providing VA examination 
to the appellant in October 2000 and April 2001.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2001); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2001).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

Regarding musculoskeletal disabilities, such as the 
appellant's low back disability, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2001).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2001); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(December 12, 1997).

In considering this restoration issue, the Board's decision 
is based on the application of the specific regulatory 
authority cited above and precedent decisions of the United 
States Court of Appeals for Veterans Claims (Court) to the 
facts in this case.  The issue is whether a preponderance of 
the evidence establishes that the RO was justified in 
reducing the appellant's 40 percent rating for his low back 
disability to 20 percent effective from August 1, 2001.  
Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

In reducing the appellant's rating herein, the RO complied 
with 38 C.F.R. § 3.105(e), as to giving him an opportunity to 
submit additional evidence, and as to the effective date for 
reduction.  Having decided that the process required to 
reduce the appellant's disability rating for his service-
connected low back disability was correctly followed, the 
next question is whether the evidence and other legal 
authority supported the reduction.

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 
Vet. App. 413 (1993), the Court interpreted the provisions of 
38 C.F.R. § 4.13 (2001) to require that in any evaluation 
reduction case, it must be ascertained, based upon a review 
of the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 (2001) provide that in any evaluation-reduction 
case, not only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
in a disability actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  The provisions of 38 C.F.R. § 3.344(c) 
(2001) also establish that there must be improvement before 
an evaluation is reduced.  The Court has restored evaluations 
when VA has failed to consider whether there is improvement.  
Because the prior 40 percent rating for the appellant's low 
back disability was in effect only from May 19, 1998, to July 
31, 2001, the various provisions of 38 C.F.R. § 3.344 (a), 
(b), pertaining to stabilization of disability ratings, do 
not apply in this case.

After a thorough review of the appellant's claims file, the 
Board is of the view that the evidence of record does not 
demonstrate improvement of the appellant's service-connected 
low back disability such as would be contemplated under the 
provisions of 38 C.F.R. § 3.344.

The appellant's low back disability has been rated 20 percent 
disabling under Diagnostic Code 5293 for intervertebral disc 
syndrome.  That diagnostic code provides a 60 percent 
disability rating for symptoms analogous to pronounced 
intervertebral disc syndrome with little intermittent relief 
and persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc.  A 40 percent rating is 
warranted for severe intervertebral disc syndrome, as 
exemplified by recurring attacks with intermittent relief.  A 
20 percent rating is warranted for moderate intervertebral 
disc syndrome, as exemplified by recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

The October 1998 VA spine examination, upon which the 
appellant's 40 percent disability rating was based, showed 
that the appellant's low back disability was manifested by 
nearly constant low back pain, which radiated into his right 
lower extremity, with flare ups triggered by movement.  At 
the VA spine examination in October 2000 and April 2001, the 
appellant's low back disability was manifested by constant 
pain, which occasionally radiated into his buttocks or lower 
extremities, with flare-ups triggered by movement.  Although 
the examiner at the more recent examination was not convinced 
that the appellant had neurologic symptoms, he was unable to 
locate the appellant's medical record that would have 
demonstrated disc herniation.  Based on the examiner's 
description, the appellant's complaints in October 2000 and 
April 2001 were essentially the same as the symptoms that 
were noted in October 1998.  Although the appellant's range 
of motion of his lumbar spine appears to have improved, the 
difference does not appear to be sufficient to count as 
material improvement.  For example, in 1998 forward flexion 
was to 15 degrees and in 2001 forward flexion was to 20 
degrees (forward flexion was not noted on the 2000 
examination).

The appellant is quite limited in his activities because of 
his low back disability.  None of the examination reports 
directly addresses the frequency of the episodes of the 
appellant's flare-ups, but all three examination reports 
suggest that the appellant has frequent incapacitating 
episodes of low back pain and would have more if he did not 
exercise great caution and carefully limit his activities.  
Therefore, the Board finds that material improvement in the 
appellant's low back disability has not been demonstrated.

Because the October 2000 and April 2001 VA examinations do 
not show material improvement in the appellant's low back 
disability, the Board need not decide whether these 
examinations were full and complete and as full and complete 
as the October 1998 VA examination; however, the Board notes 
that the examiner who conducted the later examinations did 
not conduct a computed tomography (CT) examination of the 
appellant's spine as was done in September 1998.  The Board 
further notes that the CT examination revealed the herniated 
disc as the appellant had attempted to advise the VA 
physician.

Accordingly, because material improvement in the appellant's 
low back disability has not been demonstrated, the Board 
finds that a preponderance of evidence does not support the 
reduction of the disability rating for the appellant's low 
back disability from 40 percent to 20 percent.







	(CONTINUED ON NEXT PAGE)


ORDER

Restoration to a 40 percent disability rating from the date 
of reduction, August 1, 2001, for a service-connected low 
back disability is granted. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


